In a consolidated summary proceeding to recover possession of real property and action for specific performance of a contract to sell the property, (1) plaintiff appeals from (a) an order of the Supreme Court, Rockland County, entered June 18, 1968, which granted defendant’s motion to dismiss the amended complaint, and (b) a judgment of said court entered June 24, 1968 upon said order; and (2) defendant cross-appeals from said judgment insofar as it omitted to dispose of the summary proceeding and to cancel a lis pendens. Order and judgment reversed, on the law, with $10 costs and disbursements to plaintiff, and defendant’s motion denied. There are issues of fact herein which should be determined only after trial. Hopkins, Acting P. J., Benjamin, Munder, Martuscello and Kleinfeld, JJ., concur.